Case 1:19-cv-05492-RMB-KMW Document 1-4 Filed 02/12/19 Page 1 of 1 PagelD: 15
1844 Rev. B6/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither re replace nor supplement the filing and service of pleadings or other papers as cequired by law, except as
provided by local rules of court. This fortn, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (S£E INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
Nick Simpkins Luxxotica Retail, Erik Rienecker, Louis Chestman, John Does 1-10
(b) County of Residence of First Listed Plaintiff Cumberland County County of Residence of First Listed Defendant | Warren County, OH
(EXCEPT IN US. PLAINTIFF CASES) CIN US. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT GF LAND INVOLVED.

 

 

tr Name, Add d Telephone Neh Attomeys GfK

ps és stetant, "Esq Gime, Address, and Telephone Nuunber) Andrew Ya ‘Fiura, Esq. f Malcolm J. Ingram, Esq.

as Tilton Road, suite 2465, Northfield, NJ 08225 1601 Cherry Street, Suite 1350,Philadeiphia, PA 19102

Tel: 609-641-2288 Tel: 267-319-7802/ Fax: 215-399-2249

Il. BASIS OF JURISDICTION (Place ant “X" in One Box Oniy Ii. CITIZENSHIP OF PRINCIPAL PARTIES {Place an “X" in One Box for Plaintiff

(Por Diversity Cases Oniy) aud One Box for Defendani)

1 U.S. Government 3° Federal Question PIF DEF PIF DEF

Piaintiff (C15. Gevermment Not a Party} Citizen of This State 1 OO E  Incesporated or Principal Place o4 o4
of Business In This State

GO 2 U.S. Government £4 Diversity Citizen of Another Slate O 2 OO 2 Incorporated and Principal Place os O86

Defendant (indicate Citizenship of Parties in Hen ID) of Business In Another State
Cilizen or Subject ofa O 3 © 3. Foreign Nation o6 o6
Foreign Country

 

 

 

IV. NATURE OF SUIT oe an “X" in One Box Only)

     
      

   

Click here for: Nature of Suit Code Descriptions.

      

 

   

 

     

 

 

    

 

 

 

 

 

 

 

 

 

: CONTRACT: TORTS: {SS RORPEITURE/PENAGTY.: BANKRUPTCY: :
O 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Diug Related Seizure } 422 Appeal 28 USC 158 7) 375 False Claims Act
O 120 Marine CF 340 Airplane CO) 365 Personal Injury - of Property 21 USC 481 |O 423 Withdrawal 0 376 Qui Tam (31 USC
OG 130 Miller Act DO 335 Airplane Product Product Liability O 696 Gther 28 USC [57 3729(a}}
O 140 Negotiable Instrument Liability G 367 Health Caref O 400 State Reapportionment
G 150 Recovery of Overpayment ] 0 320 Assault, Libel & Pharmaceutical = PROPE “RIGHTS 101 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights: G 430 Banks and Banking
O 151 Medicare Act () 330 Federat Employers’ Product Liability 830 Patent @ 450 Commerce
O 152 Recovery of Defaulted Liability CO 348 Asbestos Personal O 835 Patent - Abbreviated (J 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Appiication [0 470 Racketeer Inftuenced and
(Excludes Veterans) 0 345 Marine Product Liability 0 840 Trademark Corcupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2 EE TABOR © =) § OCIAL SECURITY| 480 Consumer Credit
of Veteran's Benefits G 350 Motor Vehicle O 370 Other Fraud a 710 Fair Labor Standards O 861 HIA (13958) O 490 Cable/Sal TY
O 160 Stockholders’ Suits OC 355 Motor Vehicle OD 37! Truth in Lending Act O 862 Black Lung (923) OF 850 Securities/Commodities/
GO 190 Other Contract Product Liability OD 380 Other Personal O 720 Labor/Management O 863 DIWC/DEW W (405(8)} Exchange
G 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Tide XVI OF 890 Other Statutory Actions
CJ 196 Franchise lnjury 0 385 Property Damage O 740 Railway Labor Act O 865 RSI (405(g)) O 891 Agricutturat Acts
O 362 Personal Injury - Product Liability OX 751 Family and Medical O 893 Environmental Matters
___ Medica? Malpractice Leave Act G 895 Freedom of Information
ee REAL PROPERTY: CIVIL RIGHTS 222": PRISONER: PETIFIONS [0 790 Other Labor Lilipation EDERAL TAX SUITS 2 Act
G 210 Land Condemnaiion © 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement O 870 Taxes (U.S, Plaintiff OC 896 Arbitration
G 220 Foreclosure 0 441 Voting OF 463 Alien Detainee Income Security Act or Defendant) O 899 Adminisirative Procedure
OG 230 Rent Lease & Ejectment O 442 Employment (1 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
C 240 Torts to Land O 443 Housing/ Sentence 26 USC 7606 Agency Desision
O 245 Tort Product Liability Acoommodations (F 530 General 0 950 Constitutionality of
O 290 Ail Other Real Property C1 445 Amer, w/THsabilities - | 335 Death Penalty MMIGRATION ee5 State Statutes
Employment Other: O 462 Naturalization Application
C} 446 Amer, w/THsabilities «| O) 340 Mandamus & Other 70) 465 Other Emmigration
Other O 550 Civil Rights Actions
O 448 Education 0) 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGEN (Place an “X" in One Box Only)
O11 Original fX%2 Removed from 0 3 Remanded from O 4 Beinstatedor © 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify?) Transfer Direct Fite
Cite the U.S, Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

28 U.S.C. § 1331 5 28 U.S.C, § 1441
Brief description of cause:
Family and Medical Leave Act

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED EIN O CHECK IF THIS 1S A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: 4 Yes ONo
VOL RELATED CASES) see
IF ANY (See instructions). TUDGE DOCKET NUMBER
ZZ Ie QU
ESAS 4 é he Le -
FOR OFFICE USE ONLY PP re

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 
